EXHIBIT 10.27

 

[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED BY WJ COMMUNICATIONS, INC.
CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION.]

 

[g20576kgi001.gif]

 

WJ COMMUNICATIONS, INC.

401 RIVER OAKS PARKWAY

SAN JOSE, CALIFORNIA 95134

 

December 21, 2005

 

Mr. Mark Knoch

 

Re: Employment Agreement

 

Dear Mr. Knoch:

 

This letter agreement (this “Agreement”) sets forth the terms and conditions of
your employment with WJ Communications, Inc. (the “Company”), effective as of
August 8, 2005  (the “Effective Date”).

 

1.                                       Employment and Services. The Company
shall employ you as Vice President of Operations of the Company, for the period
beginning on the Effective Date and ending upon termination pursuant to
Section 4 below (the “Employment Period”). During the Employment Period, you
shall render such services to the Company and its affiliates and subsidiaries as
the Chief Executive Officer and the Board of Directors of the Company shall
reasonably designate from time to time, and you shall devote your best efforts
and full time and attention to the business of the Company.

 

2.                                       Compensation.

 

a.                                       Annual Base Salary. The Company shall
pay you an annual base salary (“Annual Base Salary”) of Two Hundred Thousand
Dollars ($200,000) during the Employment Period, subject to annual review in
each year of the Employment Period thereafter (for any partial year during the
Employment Period, the Annual Base Salary shall be prorated based on the number
of days during such year on which you are employed by the Company). The first
such annual review will occur during or about April 2006. Your Annual Base
Salary may be increased in years following the first year of employment but
may not be decreased. As used herein, the term “Annual Base Salary” refers to
the Annual Base Salary as so increased. Such Annual Base Salary shall be payable
in installments in accordance with the Company’s regular payroll practices.

 

1

--------------------------------------------------------------------------------


 

b.                                      Bonus. In addition, subject to the
immediately subsequent Section, you will be eligible to receive a bonus,
calculated and paid based upon the current plan (but not to exceed yearly), to
be paid as soon as practicable after each plan period, but not later than one
hundred twenty (120) days after the end of each such plan period. In order to
determine the amount of such bonus, the Company shall determine appropriate
business targets and certain individual objectives for you for each plan period,
and your bonus for each such plan period shall be based upon the extent to which
the Company and you attain such targets and objectives. Your plan period target
bonus shall be 60% of your plan period Base Salary. The determination of
appropriate business targets with respect to each plan period shall take place
not later than thirty (30) days following the receipt by the Board of Directors
of the Company from the Company’s senior management of the Company’s operating
budget with respect to such fiscal period. You will be guaranteed $20,000 bonus
for the year ending 2005. You will also received a sign-on bonus of $20,000,
less application taxes, upon commencing employment.

 

c.                                       Notwithstanding anything herein to the
contrary, there shall be deducted or withheld from all amounts payable to you
under this Agreement amounts for all federal, state, city or other taxes
required by applicable law to be so withheld or deducted and any other amounts
authorized for deduction by or required by law.

 

3.                                       Options.

 

a.                                       Performance-Vested Restricted Stock.
75,000 Shares of the Restricted Stock shall vest based on performance
(“Performance Shares”) subject to the terms and conditions of the Plan and the
applicable Performance Restricted Stock Agreement (the “Performance Award”). The
Performance Shares shall vest upon ***.

 

b.                                      Options. You will be granted as of the
Effective Date a non-qualified stock option to purchase 450,000  shares of
Common Stock of the Company, with a per share exercise price equal to the per
share fair market value of the Common Stock of the Company as of the Effective
Date (the “Option Grant”). The Option Grant will be in accordance with WJ
Communications, Inc. 2000 Employee Stock Incentive Plan and shall be subject to
the terms and conditions set forth in the attached Executive Time Vesting Stock
Option Agreement (the “Option Agreement”) to be entered into between the Company
and you simultaneously with entering into this Agreement. Any of the foregoing
and the terms and conditions of the Option Agreement to the contrary
notwithstanding, upon the earlier to occur of (A) the termination of your
employment within six (6) months of the occurrence of a Change in Control (as
defined in the Executive Time Vesting Stock Option Agreement), which termination
is (i) by the Company other than for Cause (as defined below), or (ii) by you
with Good Reason (as defined below), you shall be fully vested in any then
unvested shares under the Option Grant (it being understood that there shall not
be accelerated vesting of the shares under the Option Grant upon any other
termination of your employment).

 

8.                                       Benefits. During the Employment Period,
you shall be entitled to participate in the Company’s fringe benefit plans for
its executives, subject to and in accordance with applicable eligibility
requirements, such as group medical, dental and vision care insurance, executive
medical reimbursement, tax preparation, 401(k), employee stock purchase program,
life and disability insurance plans and all other benefit plans (other than
severance and equity-based plans or arrangements) generally available to the
Company’s executive officers. In addition, the Company will reimburse your
reasonable out-of-pocket expenses incurred in connection with the performance of
your duties hereunder, consistent with Company policy. You shall be entitled to
take time off in accordance with the Company’s top management vacation policy.

 

--------------------------------------------------------------------------------

***                           CONFIDENTIAL MATERIAL REDACTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT AND SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 

2

--------------------------------------------------------------------------------


 

9.                                       Termination and Severance. The
Employment Period shall terminate on the first to occur of (i) thirty (30) days
following written notice by you to the Company of your resignation without Good
Reason (it being understood that you will continue to perform your services
hereunder during such thirty (30) day period if requested, but the Company
may terminate your services sooner if it so elects), (ii) thirty (30) days
following written notice by you to the Company of your resignation with Good
Reason (it being understood that you will continue to perform your services
hereunder during such thirty (30) day period provided that the Company does not
elect to terminate your employment sooner if it so elects), (iii) your death or
Disability, (iv) a vote of the Board of the Company directing such termination
for Cause, (v) a vote of the Board of the Company directing such termination
without Cause, or (vi) the third (3rd) anniversary of the Effective Date (the
“Scheduled Expiration Date”); provided, however, that the Scheduled Expiration
Date shall be automatically extended for successive one-year periods unless, at
least ninety (90) days prior to the then-current Scheduled Expiration Date,
either the Company or you shall give written notice to the other of an intention
not to extend the Employment Period. In the event of termination of the
Employment Period pursuant to clause (ii) or (v) above, the Company shall pay to
you an amount equal to your Annual Base Salary as in effect immediately prior to
the termination of the Employment Period, such amount to be paid periodically in
accordance with the Company’s regular payroll practices over the twelve (12)
month period immediately following such termination (the “Severance Benefit”).

 

Not withstanding the preceding sentence, the Severance Benefit shall be computed
as an amount equal to one hundred fifty percent (150%) of your Annual Base
Salary as in effect immediately prior to the termination of the Employment
Period and shall be paid periodically in accordance with the Company’s regular
payroll practices over the twelve (12) month period immediately following such
termination solely in a circumstance in which there has occurred a Change in
Control (as defined in the Option Agreement) within three (3) months prior to
any termination by you for Good Reason or by the Company without Cause.
Notwithstanding anything in this Agreement to the contrary, in the event that
payment of the Severance Benefit, either alone or together with other payments
(or the value of other benefits) which you have the right to receive from the
Company in connection with a Change in Control, would not be deductible (in
whole or in part) by the Company as a result of the Severance Benefit or other
payments or benefits constituting a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), the
Severance Benefit (or, at your election, such other payments and/or benefits, or
a combination of such other payments and/or benefit and/or the Severance
Benefit) shall be reduced to the largest amount as will result in no portion of
the Severance Benefit (or such other payments and/or benefits) not being fully
deductible by the Company as a result of Section 280G of the Code. The
determination of the amount of any such required reduction pursuant to the
foregoing provision, and the valuation of any non-cash benefits for purposes of
such determination, shall be made exclusively by the firm that was acting as the
Company’s auditors prior to the Change in Control (whose fees and expenses shall
be borne by the Company, and such determination shall be conclusive and
binding).

 

Except as otherwise set forth in this Section 5 or pursuant to the terms of
employee benefit plans in which you participate pursuant to Section 4, you shall
not be entitled to any compensation or other payment from the Company in
connection with the termination of your employment hereunder. In addition to the
Severance Benefit, under circumstances in which the Severance Benefit is
payable, you shall also remain eligible to receive group health insurance
benefits under the Company’s benefit plans for one year following the
termination of your employment with the Company so long as such benefit plans
permit such continued participation (or for three years following the
termination of your employment with the Company in the event that the enhanced
Severance Benefits are payable in connection with a Change in Control pursuant
to the third sentence of the first paragraph of this Section 5) (the
“Termination Benefit”).

 

3

--------------------------------------------------------------------------------


 

For purposes of this Agreement, the following definitions will apply:  (a) “Good
Reason” shall mean the occurrence of any of the following without your consent
which shall remain uncured for a period of not less than thirty (30) days
following your delivery of notice of such occurrence to the Company (it being
understood that your failure to deliver such notice in a timely manner shall
waive your rights to allege Good Reason):  (i) the transfer of your principal
place of employment to a geographic location more than 50 miles from the current
location of the Company’s principal headquarters, or (ii) any material breach of
this Agreement by the Company which is not cured or which the Company is not
undertaking to cure within thirty (30) days after the Company has received
written notice from you identifying the breach in reasonable detail; (b) “Cause”
shall mean any of the following acts or circumstances:  (i) willful destruction
by you of Company property having a material value to the Company, (ii) fraud,
embezzlement, theft, or comparable dishonest activity committed by you against
the Company, (iii) your conviction of or entering a plea of guilty or nolo
contendere to any crime constituting a felony or any misdemeanor involving
fraud, dishonesty or moral turpitude, (iv) your breach, neglect, refusal, or
failure to discharge your duties under this Agreement (other than due to
Disability) or any Company policy or your failure to comply with the lawful
directions of the President, CEO or the Board of the Company, in any such case
that is not cured within fifteen (15) days after you have received written
notice thereof from the President, CEO or the Board of the Company, or (v) a
willful and knowing misrepresentation to the President, CEO or the Board of the
Company; and (c) “Disability” shall mean that for a period of three
(3) consecutive months or an aggregate of four (4) months in any twelve (12)
month period you are incapable of substantially fulfilling the duties of your
positions as set forth in Section 1 because of physical, mental or emotional
incapacity, injury, sickness or disease. With regard to the definition of
“Disability” in clause (c) above, any question as to the existence or extent of
the Disability upon which you and the Company cannot agree shall be determined
by a qualified, independent physician selected by the Company. The determination
of any such physician shall be final and conclusive for all purposes; provided,
however, that you or your legal representatives shall have the right to present
to such physician such information as to such Disability as you or they may deem
appropriate, including the opinion of your personal physician.

 

10.                                 Confidential Information. You acknowledge
that information obtained by you while employed by the Company or any affiliate
thereof concerning the business or affairs of (i) the Company, its affiliates
and subsidiaries or (ii) any enterprise which is the subject of an actual or
potential transaction (“Potential Transaction”),considered, evaluated, reviewed
or otherwise, made known to Fox Paine & Company, LLC, the Company, its
affiliates or subsidiaries, or you (“Confidential Information”) is the property
of the Company. You shall not, without the prior written consent of the Board of
the Company, disclose to any person or use for your own account any Confidential
Information except (i) in the normal course of performance of your duties
hereunder, (ii) to the extent necessary to comply with applicable laws (provided
that you shall give the Company prompt notice [providing a reasonable time for
the Company to seek a protective order] prior to any such disclosure), or
(iii) to the extent that such information becomes generally known to and
available for use by the public other than as a result of your acts or omissions
to act. Upon termination of your employment or at the request of the President,
CEO or the Board of the Company at any time, you shall deliver to the President,
CEO or the Board all documents containing Confidential Information or relating
to the business or affairs of the Company, its affiliates and subsidiaries that
you may then possess or have under your control.

 

11.                                 Non-Solicitation.

 


A.                                       NON-SOLICITATION. AS A MEANS REASONABLY
DESIGNED TO PROTECT THE COMPANY’S CONFIDENTIAL INFORMATION, YOU AGREE THAT, FOR
A PERIOD OF TWELVE (12) MONTHS FROM THE CONCLUSION OF THE EMPLOYMENT PERIOD, YOU
WILL NOT DIRECTLY, INDIRECTLY OR AS AN AGENT ON BEHALF OF OR IN CONJUNCTION WITH
ANY PERSON, FIRM, PARTNERSHIP, CORPORATION OR OTHER ENTITY (I) HIRE, SOLICIT,
ENCOURAGE THE RESIGNATION OF OR IN ANY OTHER MANNER SEEK TO ENGAGE OR EMPLOY ANY
PERSON (OTHER THAN YOUR PERSONAL ASSISTANT) WHO IS THEN, OR WITHIN THE PRIOR
THREE (3) MONTHS HAD BEEN, AN EMPLOYEE OF THE COMPANY, WHETHER OR NOT FOR
COMPENSATION AND WHETHER OR NOT AS AN OFFICER, CONSULTANT, ADVISER, INDEPENDENT
SALES REPRESENTATIVE, INDEPENDENT CONTRACTOR OR PARTICIPANT, OR (II) CONTACT,
SOLICIT, SERVICE OR OTHERWISE HAVE ANY DEALINGS RELATED TO THE SALE,
MANUFACTURE, DISTRIBUTION, MARKETING OR PROVISION OF PRODUCTS, COMPONENTS,
EQUIPMENT, HARDWARE, OTHER TECHNOLOGY OR SERVICES (OF ANY SORT) IN THE WIRELESS
COMMUNICATIONS INDUSTRY OR ANY OTHER INDUSTRY OR BUSINESS OR PROSPECTIVE
INDUSTRY OR BUSINESS IN WHICH THE COMPANY MATERIALLY PARTICIPATES OR HAS TAKEN
MATERIAL STEPS TOWARD PARTICIPATING IN AS OF SUCH CONCLUSION AND ACTUALLY ENTERS
SUCH BUSINESS WITHIN TWELVE (12) MONTHS THEREAFTER, WITH ANY PERSON OR ENTITY
WITH WHOM THE COMPANY HAS A CURRENT BUSINESS RELATIONSHIP OR WITH WHOM THE
COMPANY DEVELOPS SUCH A RELATIONSHIP DURING THE EMPLOYMENT PERIOD (INCLUDING
WITHOUT LIMITATION ANY CUSTOMERS, VENDORS OR SUPPLIERS); PROVIDED IN EACH CASE
DESCRIBED


 


4

--------------------------------------------------------------------------------



 


IN THIS CLAUSE (II) THAT SUCH ACTIVITY BY YOU DOES OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE RELATIONSHIP BETWEEN THE
COMPANY AND ANY SUCH THIRD PARTY.


 

b.                                      Scope of Restriction. If, at the time of
enforcement of this Section 7, a court shall hold that the duration, scope or
area restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum duration, scope or area
reasonable under such circumstances shall be substituted for the stated
duration, scope or area.

 

c.                                       Works Made For Hire. You agree that all
intellectual property rights, developments, designs, computer software,
inventions, applications and improvements, including but not limited to trade
names, assumed names, service names, service marks, trademarks, logos, patents,
copyrights, licenses, formulas, trade secrets and technology, whether in design,
methods, processes, formulae, machines or devices and all other applications
(collectively, “Inventions”), whether made, created, invented, devised,
acquired, succeeded to (whether by devise, estate, testamentary disposition or
otherwise), or developed for the Company by you during the Employment Period or
prior to the date of this Agreement, other than Inventions made, created,
invented, devised or developed by you (i) on your own personal time,
(ii) without the use of the Company’s equipment, supplies, facilities and
resources and (iii) which are not related to the sale, manufacture,
distribution, marketing development or provision of products, components,
equipment, hardware, other technology or services (of any sort) in the wireless
communications industry (collectively, “Unrelated Inventions”), are works made
for hire and shall be the exclusive property of the Company without separate
compensation to you. You will, at the request and expense of the Company made at
any time, execute and deliver to the Company or its nominee such applications
and instruments as may be desirable and appropriate for obtaining for the
Company or its nominee, patents, copyrights, trademarks, know-how and other
intellectual property protection of the United States and all other countries
for vesting in the Company or its nominee, all of your claim, right, title and
interest in said Inventions and for maintaining, enforcing and funding the same,
and to otherwise vest in or evidence the Company’s or its nominee’s exclusive
ownership of all of the rights referred to herein. In the event that, for
whatever reason, the results of your past or future work for the Company should
not be deemed to be works made for hire, you agree to assign, and you hereby do
assign, to the Company or its nominee all claim, right, title and interest, in
any country, to each and every of the inventions that is the result of work done
in the course of your past or future employment by the Company, or that you
create or develop, or that you acquire by whatever means that was created or
developed, in whole or in part by using the Company’s equipment, supplies,
resources or facilities. Each and every such assignment is and shall be in
consideration of this Agreement with the Company, and no further consideration
therefore is or shall be provided to you by the Company. You hereby waive
enforcement of any moral or legal rights which might limit the Company’s rights
to exploit any of the foregoing materials in any manner.

 

d.                                      Equitable Relief. You acknowledge that
the provisions contained in Sections 6 and 7 of this Agreement are reasonable
and necessary to protect the legitimate interests of the Company, that any
breach or threatened breach of such provisions will result in irreparable injury
to the Company and that the remedy at law for such breach or threatened breach
would be inadequate. Accordingly, in the event of the breach by you of any of
the provisions of Sections 6 and 7 of this Agreement, the Company, in addition
and as a supplement to such other rights and remedies as may exist in its favor,
may apply to any court of law or equity having jurisdiction to enforce this
Agreement, and/or may apply for and have the right to injunctive relief against
any act that would violate any of the provisions of this Agreement (without
being required to post a bond). You further agree that injunctive relief may be
sought and obtained for any breach or threatened breach of Section 6 or
Section 7 without a showing of irreparable injury, in order to prevent any such
breach or threatened breach. Such right to obtain injunctive relief may be
exercised, at the option of the Company, concurrently with, prior to, after, or
in lieu of, the exercise of any other rights or remedies that the Company
may have as a result of any such breach or threatened breach.

 

12.                                 Survival. Any termination of your employment
or of this Agreement shall have no effect on the continuing operation of
Sections 5, 6, or 7 for the periods specified therein.

 

13.                                 Waiver of Claims. You agree as a condition
to your receipt of any Termination Benefit or Severance Benefit pursuant to
paragraph 5 hereof, you will agree, as of the date of such termination, to
waive, discharge and release any and all claims, demands and causes of action,
whether known or unknown, against the Company, its affiliates and subsidiaries,
and their respective current and former directors, officers, employers,
attorneys and agents arising out of, connected with or incidental to your
employment or other dealings with the Company, its affiliates or subsidiaries,
which you or anyone acting

 

5

--------------------------------------------------------------------------------


 

on your behalf might otherwise have had or asserted and any claim to any
compensation or benefits from your employment with the Company or its affiliates
(other than employee benefits to be provided pursuant to the terms of paragraph
5 hereof or of any employee benefit plans as set forth in paragraph 4 hereof).
Notwithstanding anything contained herein to the contrary, no Termination
Benefit or Severance Benefit payments shall be made under this Agreement or
otherwise until such time as you have delivered an executed release of claims
and any applicable revocation periods under state or federal law have expired.
The Company agrees, as further consideration for your waiver, to concurrently
execute a waiver of unknown clams against you on terms and conditions
substantially identical to the waiver provided by you (it being understood that
the Company may specifically reserve claims identified in writing by the Company
at the time that such waiver is provided).

 

14.                                 Governing Law. This Agreement and all
questions concerning the construction, validity and interpretation of this
Agreement shall be governed by and determined in accordance with the internal
law, and not the law of conflicts, of the State of California.

 

Notices. All demands, notices and communications hereunder shall be in writing
and shall be deemed to have been duly given, if mailed, by registered or
certified mail, return receipt requested, or, if by other means, when received
by the other party at the address set forth herein, or such other address as
may hereafter be furnished to the other party by like notice. Notice or
communication hereunder shall be deemed to have been received on the date
delivered to or received at the premises of the addressee if delivered other
than by mail, and in the case of mail, three days after the depositing of the
same in the United States mail as above stated (or, in the case of registered or
certified mail, by the date noted on the return receipt). Notices shall be
addressed as follows:

 

If to the Executive:

Mr. Mark Knoch

 

If to the Company:                                             WJ
Communications, Inc.

401 River Oaks Parkway

San Jose, CA 95134

Attention:  Chief Executive Officer

 

Either party may change the address to which said notices are to be sent or
given by written notice of such change to the other parties in the manner set
forth above.

 

15.                                 Separability Clause. Any part, provision,
representation or warranty of this Agreement which is prohibited or which is
held to be void or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.

 

16.                                 Successors and Assigns; Assignment of
Agreement. This Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and the respective successors and assigns of
the parties hereto. As used in this Agreement, “Company” shall mean the Company
as hereinbefore defined and any successors to its businesses and/or assets as
aforesaid which assume and agree to perform this Agreement by operation of law,
or otherwise. This Agreement is personal to you and without the prior written
consent of the Company shall not be assignable by you otherwise than by will or
the laws of descent and distribution

 

17.                                 Waiver. The failure of any party to insist
upon strict performance of a covenant hereunder or of any obligation hereunder,
irrespective of the length of time for which such failure continues, shall not
be a waiver of such party’s right to demand strict compliance in the future. No
consent or waiver, express or implied, to or of any breach or default in the
performance of any obligation hereunder, shall constitute a consent or waiver to
or of any other breach or default in the performance of the same or any other
obligation hereunder. No term or provision of this Agreement may be waived
unless such waiver is in writing and signed by the party against whom such
waiver is sought to be enforced.

 

18.                                 Entire Agreement. This Agreement constitutes
the entire Agreement between the parties hereto with respect to the subject
matter contemplated herein and supersedes all prior agreements,

 

6

--------------------------------------------------------------------------------


 

whether written or oral, between the parties, relating to the subject matter
hereof. This Agreement shall not be modified except in writing executed by all
parties hereto.

 

19.                                 Captions. Titles or captions of Sections and
paragraphs contained in this Agreement are inserted only as a matter of
convenience and for reference, and in no way define, limit, extend or describe
the scope of this Agreement or the intent of any provision hereof.

 

20.                                 Counterparts. For the purpose of
facilitating proving this Agreement, and for other purposes, this Agreement
may be executed simultaneously in any number of counterparts. Each
counterpart shall be deemed to be an original, and all such counterparts shall
constitute one and the same instrument.

 

21.                                 Arbitration. Any dispute, controversy or
claim arising under or in connection with this Agreement, or the alleged breach
hereof, shall be settled exclusively by private and confidential arbitration
conducted by the American Arbitration Association in accordance with the
Rules of the Commercial Panel of the American Arbitration Association then in
effect (and not the Employment Dispute Resolution Rules). Judgment upon the
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Any arbitration held hereunder shall take place in Palo
Alto, California. In addition, any dispute, controversy or claim arising under
or in connection with your rights or obligations pursuant to any stock option or
other equity arrangements between you and the Company, shall be settled
exclusively as provided for by the terms of the applicable Company plans.

 

22.                                 Legal Fees. In the event of any dispute
hereunder or the enforcement of any right hereunder that requires recourse to
arbitration or litigation, the prevailing party therein shall be entitled, in
addition to other remedies, to recover legal fees and costs from the
non-prevailing party, as determined by the arbitrator(s) or the court.

 

23.                                 Certain Conditions to Employment.
Notwithstanding anything herein to the contrary, your employment and the
Company’s obligations hereunder are conditioned upon your successful passage of
a drug and alcohol screening test, the Company’s verification of your past
employment and educational experience and the Company’s satisfaction in its sole
discretion as to the results of any criminal background investigation or
reference inquiry performed by it.

 

Please execute a copy of this letter Agreement in the space below and return it
to the undersigned at the address set forth above to confirm your understanding
and acceptance of the agreements contained herein.

 

 

Very truly yours,

 

 

 

WJ COMMUNICATIONS, INC.

 

 

 

By :

/s/ BRUCE W. DIAMOND

 

 

Name:

Bruce W. Diamond

 

Title:

President and CEO

 

 

 

 

Accepted and agreed to:

 

/s/ MARK S. KNOCH

 

 

Name: Mr. Mark Knoch

 

7

--------------------------------------------------------------------------------


 

ANNEX 1

 

REPRESENTATIONS AND WARRANTIES

(In the event that you receive WJ Communications stock)

 

In connection with the purchase and sale of WJ Communications Stock hereunder,
you represent and warrant to the Company that:

 

(a)                                  The WJ Communications Stock to be acquired
by you pursuant to this Agreement shall be acquired for your own account and not
with a view to, or intention of, distribution thereof in violation of the
Securities Act, or any applicable state securities laws, and the WJ
Communications Stock shall not be disposed of in contravention of the Securities
Act or any applicable state securities laws.

 

(b)                                 You are an officer of the Company, are
sophisticated in financial matters and are able to evaluate the risks and
benefits of the investment in the WJ Communications Stock. You are an
“accredited investor”, as defined in Regulation D promulgated under the
Securities Act.

 

(c)                                  To the extent that any of the securities
being purchased by you are not subject to an effective registration statement,
you are able to bear the economic risk of your investment in such WJ
Communications Stock for an indefinite period of time and you understand that
such securities cannot be sold unless subsequently registered under the
Securities Act or an exemption from such registration is available.

 

(d)                                 You have had an opportunity to ask questions
and receive answers concerning the terms and conditions of the offering of WJ
Communications Stock and have had full access to such other information
concerning the Company as you have requested. You have reviewed, or have had an
opportunity to review, a copy of the Stockholders’ Agreement.

 

(e)                                  This Agreement constitutes a legal, valid
and binding obligation of yours, enforceable in accordance with its terms, and
the execution, delivery and performance of this Agreement by you does not and
shall not conflict with, violate or cause a breach of any agreement, contract or
instrument to which you are a party or any judgment, order or decree to which
you are subject.

 

(f)                                    You are not a party to or bound by any
employment agreement, noncompete agreement or confidentiality agreement with any
person or entity other than the Company.

 

(g)                                 You have consulted with independent legal
counsel regarding your rights and obligations under this Agreement and you fully
understand the terms and conditions contained herein. You have obtained advice
from persons other than the Company and its counsel regarding the tax effects of
the transaction contemplated hereby.

 

8

--------------------------------------------------------------------------------